Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Newly submitted claim amendment to independent claim 3 and dependent claims 29-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claims examined at least one oil flow passage that terminates at said at least one radially outwardly facing concavity.  Amended claim 3 now recites “d)  a plurality of rollers disposed within said at least one radially outwardly facing concavity; and e) wherein the first contour assembly is movably disposed on the plurality of rollers disposed within said at least one radially outwardly .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3 and 29-35 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
  Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one of the side plates and stationary housing include seals configured to withstand pressurization and channels for transporting at least one of a lubricant and a coolant (claim 28), this limitation is disclosed in the summary, however, there is no further discussion or elements that are labeled in the Figures to show where these seals are at, as well as, where the lubricant or coolant channels are located in the side plates) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The amendment to the specification received on February 17, 2021 is acceptable.  The specification objections are hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites “as the crankshaft rotates, the central gear causes the contour gear to rotate, which in turn causes the crankshaft to rotate5Serial No.: 16/252,837Docket No.: 22976.30/LUME.104C1” does not make sense.   The Examiner believes that the “crankshaft” should be the “rotatable shaft”, and recommends that the claim is amended to:  “as the rotatable shaft rotates, the central gear causes the contour gear to rotate, which in turn causes the crankshaft to rotate5Serial No.: 16/252,837Docket No.: 22976.30/LUME.104C1”.  The attorney appears to be arguing the Examiner’s suggestion (where crankshaft and rotatable shafts are two different components, which the Examiner agrees), however, the claim is confusing.  “As the crankshaft rotates, the central gear causes the contour gear to rotate, which in turn causes the crankshaft to rotate”.  Why does the clause start off with “as the crankshaft rotates” since “the central gear causes the contour gear to rotate, which in turn causes the crankshaft to rotate?  What does the limitation directed to “as the crankshaft rotates” trying to limit?  
Claims 18-27 are rejected by virtue of their dependence of claim 9.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 9, 18-21, 23, and 25 are each rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 3/2/1 or 15/14/1 of U.S. Patent No. 10,184,392 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,184,392 B2 contains all of the elements that in claim 9, and the operational limitations would inherent from the elements that are claimed.   The elements are called by different terminology where the “at least one swinging contour assembly” is “a first contour assembly”, “at least one swing arm” is the same as “an oscillating arm”, “at least one planet gear” is the “contour gear”, and “the sun gear” is “the central gear”.  
Claims 22, 26, and 27 are each rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 3/2/1 or 15/14/1 of U.S. Patent No. 10,184,392 B2 in view of DE ‘732 (German Patent Publication DE 2047732 A1, a machine translation is provided in the Notice of References cited along with the foreign reference, and is used in the rejection below).  Although the claims at issue are not identical, they are not patentably distinct from each other because the use of the rotary machine as a four cycle internal combustion engine, including a plurality of ports for the permit of gases through the ports to the rotary machine, and at least one passage to receive at least one of a spark plug and a fuel injector would be obvious based on DE ‘732.
DE ‘732 discloses a similar rotary machine as claimed (see Figure 2), and further recites that the rotary machine as a four cycle internal combustion engine (see Figure 2, 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the rotary machine as a four cycle internal combustion engine, including a plurality of ports for the permit of gases through the ports to the rotary machine, and at least one passage to receive at least one of a spark plug and a fuel injector in the rotary machine of U.S. Patent No. 10,184,392 B2, in order to generate rotary motion.  Utilizing rotary machines as four cycle internal combustion engines including a plurality of ports for the permit of gases through the ports to the rotary machine, and at least one passage to receive at least one of a spark plug and a fuel injector are well-known in the art, as evidence by DE ‘732, requires only routine skill in the art, and produces predictable results (proper operation of the engine with fuel and air input into the working chamber and spark plug to ignite the fuel and air to result in rotary motion of the engine).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over either one of claims 3/2/1 or 15/14/1 of U.S. Patent No. 10,184,392 B2 in view of DE ‘732 (German Patent Publication DE 2047732 A1, a machine translation is provided in the Notice of References cited along with the foreign reference, and is used in the rejection below).  Although the claims at issue are not 
DE ‘732 discloses a similar rotary machine as claimed (see Figure 2), and further teaches that the stationary housing is affixed to a foundation that also supports a plurality of bearings that in turn rotatably supports the rotatable shaft about the axis A (see Figures 1 and 2, which shows a plurality of bearings that rotatable support the shaft about the axis 2).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the stationary housing being affixed to a foundation that also supports a plurality of bearings that in turn rotatably supports the rotatable shaft about axis A in the rotary machine of U.S. Patent No. 10,184,392 B2, in order to generate rotary motion and having proper rotatable support for the shaft.  Having the stationary housing being affixed to a foundation that also supports a plurality of bearings that in turn rotatably supports the rotatable shaft about axis A is well-known in the art, as evidence by DE ‘732, and therefore, requires only routine skill in the art to utilize this configuration and produces predictable results (i.e. proper rotatable support for the shaft).

Allowable Subject Matter
Claims 1, 2, and 28 are allowed.
Response to Arguments
The amendments to the claims have resolved most of the drawing objections, however, the drawing objection with respect to claim 28 is maintained (see above for details).
The Specification amendment and the claim amendments have resolved the specification and claim objections, which are hereby withdrawn.
The amendments to claims 9 and 21 have resolved the 112(a) rejections, which are hereby withdrawn.  
     A majority of the 112(b) rejections have been withdrawn based on amendments, however, there is one 112(b) that is maintained.  Claim 9 recites “as the crankshaft rotates, the central gear causes the contour gear to rotate, which in turn causes the crankshaft to rotate5Serial No.: 16/252,837Docket No.: 22976.30/LUME.104C1” does not make sense.   If changing the first “crankshaft” in this claim limitation to the “rotatable shaft” is not what the applicant wants, then the Examiner recommends removing the beginning of the limitation, since “as the crankshaft rotates” does not make sense on what it is trying to limit.
The arguments with respect to claim 3 are correct that German Patent publication DE 2047732 A1 does not disclose rollers.  The embodiment of the rollers is a different species from the species directed to the oil film that was originally examined.  Claims 3 and 29-35 are withdrawn as being directed to a non-elected species due to original presentation.  The Examiner would also like to note that the rollers are not shown in the drawings.
Applicant’s arguments that the claims have been significantly amended and therefore the double patenting rejection does not apply.  The Examiner respectfully 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MARY DAVIS/
Primary Examiner
Art Unit 3746